Title: Isaac Smith Sr. to John Adams, 25 April 1777
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Boston, Aprill the 25th. 1777
     
     The bearer is Thomas Russell Esq., who is going to The Congress in order to make Application in behalf of the Town of Charlestown for some temperal releif for the many sufferers amongst which are many widows, more so than in general, and iff any thing could be done for them, under there present dificulties, consistant with the general good I should be glad and hope some method might be found Out for that purpose.
     We have two Ships in the bay, and will rain Triumpant As there seems no probabillity of Opozeing them.—By the Ticonderoga post Yesterday itt seems there were but about Two thousand people and the lake Open for the enemy to come Over. I Am A little affraid they will come Over too soon for us.—We have wrote the Marine board how far we have proceeded in the business Appointed us, but we find itt to be a confused business, some part of itt, att least. However hope to get itt Accomplishd as spedily as we can.
     There is a ship built att Piscataque, belonging to Mercer & Co. of Phila. which has taken Out of a fleet Three Vessells and was in persute of more, which ship’s keyl was not laid, when  round here.—We have had some very bad carryings on here lately which cant be justifyed by any person that has any regard to the present cause or either to humanity or justice. One of which of the persons referred to is Mr. Perkins that had a son who had run him in debt and borrowed money unbeknown to his father and behaved badly, run of to NY. some time Ago, and on no Other crime Alledged Against the father who knew nothing of his going. To be seized when seting down to breakfast and ludgd. into a Cart with his wife and Children hanging round him, not knowing but he was a going to the Gallows, must be shocking to any One that has the sparks of humanity in them. Nothing more inhumane could have been in Spain or Portugal, to be banesht without even the shadow of an Accuation. I dont know but you think I am pleading the cause of the Torey party, but I abhor a real One and such management has a tendancy to make more of that kind of people. Were any person as the case here, have given bonds With good security for there good behavior, and have never offended, the goverment they are under (for there Own honor) Ought to protect them, or else goverment had as good be att an end.
     The Counsel sent a Messuage to the house and people were in hopes some good would have come of itt, but beleive itt will all come to nothing.—Yr. &c.
    